Citation Nr: 1140418	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS), also claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to September 1985 and on active duty from January 2004 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied service connection for a stomach condition.

A video conference hearing was held in September 2011 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The Veteran's irritable bowel syndrome is etiologically related to service.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including peptic ulcers, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records associated with the claims file do not contain any specific enlistment or separation examinations.  However, the Veteran was treated in May 2004 for complaints of soft stools with some blood.  He reported that these symptoms had lasted 3 to 4 weeks.  He had noticed blood on the toilet paper as well as the actual stool.  He was diagnosed with possible hemorrhoids versus another diagnosis that is not legible.  The Veteran was prescribed medication and fiber and told to return with a stool sample.

The Veteran was afforded a VA examination in March 2007.  He reported a history of stomach cramping, loose stools, and blood in the stool during his period of active duty in Afghanistan.  He was prescribed Tagamet, which helped him, but he continued to experience recurrent symptoms every 3 weeks.  These subsided within a couple of days.  Since returning from service, he continued to have stomach problems.  He was treated by a private physician with Flagyl and Cipro.  He used to have diarrhea every 2 or 3 weeks, but no blood was present.  Every couple of months, he also experienced stomach cramping which lasted a few minutes.  He continued to be treated with Flagyl and Cipro, which alleviated his symptoms.  He nonetheless continued to experience diarrhea and cramps.  The Veteran deferred a digital rectal examination and did not submit a stool sample.  A double contrast barium enema revealed a mild nodularity of much of the left colon.   A physical examination revealed no other significant findings.  The Veteran was diagnosed with a history of IBS with a normal examination.

Private treatment records dated October 2004 show the Veteran complained of diarrhea and abdominal pain.  Additional records reflect a diagnosis of IBS in April 2006.  VA treatment records dated May 2007 also reflect a diagnosis of IBS.

The Veteran submitted a September 2007 letter from his treating physician, Dr. B.J.S.  He indicated that he reviewed the Veteran's treatment records, and stated that the Veteran had symptoms of IBS in May 2004.  He also noted that the Veteran reported a diagnosis of IBS from another physician in October 2004.  Dr. B.J.S. personally diagnosed the Veteran with IBS in April 2006.  He stated that the dates of the Veteran's diagnoses of IBS confirm the original diagnosis in service.

The Veteran testified at a videoconference hearing in September 2011.  He stated that his treatment in May 2004 was the first time he had sought treatment for a stomach condition in service.  He denied having any stomach problems prior to that.  He was initially treated after service by a private physician, Dr. C., who diagnosed IBS and prescribed Tagamet and Immodium.  The Veteran later received treatment from VA.  His symptoms came and went, but included loose stools, stomach cramping, and abdominal pain.  Spicy foods exacerbated his condition.  

Based on the evidence of record, the Board finds that service connection for irritable bowel syndrome is warranted.  The record reflects that the Veteran is currently diagnosed with IBS.  Although he not diagnosed with that specific condition during active duty, service treatment records do reflect complaints of loose stools, and the Veteran also reported experiencing stomach cramping during service.  Within two months of his discharge, he sought treatment for similar symptoms, and was reportedly diagnosed with IBS at that time.  Dr. B.J.S. diagnosed IBS in 2006 and stated that his diagnosis, together with the Veteran's complaints in service and records of treatment shortly after service, confirmed that the Veteran had IBS during service as well.

In evaluating the Veteran's claim, the Board must assess the competency and credibility of the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report symptoms such as loose stools and abdominal cramping.  Moreover, the Board finds the Veteran's statements to be credible, as they are fully supported by the documented medical evidence of record.  

In conclusion, the overall weight of the evidence establishes that the Veteran has IBS that was incurred in service, and service connection is granted.


ORDER

Service connection for irritable bowel syndrome is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


